FILED
                             NOT FOR PUBLICATION                             MAR 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA EUGENIA HERRERA,                            No. 07-70290

               Petitioner,                        Agency No. A095-451-368

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Maria Eugenia Herrera, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003). We deny the petition for review.

        Herrera’s contention that the BIA overlooked the basis of the motion is not

supported by the record. To the extent we have jurisdiction to review the BIA’s

denial of the motion to reopen, see Fernandez v. Gonzales, 439 F.3d 592, 601 (9th

Cir. 2006), we conclude the BIA did not abuse its discretion in denying Herrera’s

motion to reopen based on new evidence of hardship because the BIA considered

the evidence and acted within its broad discretion in determining the evidence was

insufficient to establish prima facie eligibility for cancellation of removal. See

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to

reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law.”).

      PETITION FOR REVIEW DENIED.




                                            2                                      07-70290